DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed September 23, 2021, have been fully considered and are persuasive.  The rejection of claims 1-7, 10-15, and 18-20 and the objection to claims 8, 9, 16, and 17 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious a shaped injection surface of a light guide plate (“LGP”) that is shaped to deviate light near-parallel to a first surface of the LGP and incident thereon towards the first surface and a second surface of the LGP.
Regarding claims 11-18, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious a method with a step of applying a shape to an injection surface of an LGP, such that the shape of the injection surface is substantially perpendicular to a first surface of the LGP, the shaped injection surface shaped to deviate light about parallel to the first surface and incident on the shaped injection surface towards the first surface and a second surface of the LGP.
Regarding claims 19 and 20, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious a shaped injection surface of an LGP that extends between a first surface and a second surface of the LGP and shaped to deviate light about parallel to the first surface from a light emitting element towards the first surface and the second surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883